Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both a drip tray and a low level sensor.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 1 line 5, “filed April 5, 2019” should read “filed April 5, 2018”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whiting (US 10,330,452).
Regarding Claim 1, Whiting discloses (Figure 1 and Table 1) a method (method 200) for disposing of propellant containers containing a propellant, comprising: submerging the propellant containers in a detonation suppressant liquid (water bath 52’ and method steps 214 and 218; water bath 52’ is located within the shred tower 26, so method step 214 of conveying the material through the shred tower includes submerging it in the water bath, which is the detonation suppressant liquid); shredding the propellant containers while submerged in the detonation suppressant liquid into shredded propellant container material reduced in size (primary and secondary shredders 60 and 62, method steps 220 and 222) to provide release of the propellant from the propellant containers (column 5 lines 22-26); and removing the shredded propellant container material from the detonation suppressant liquid (method steps 226 and 228).
Regarding Claim 2, Whiting discloses that the propellant containers are inflation components of airbag systems (column 1 line 19).
Regarding Claim 3, Whiting discloses (Figure 1) that the detonation suppressant liquid (water bath 52’) is water (column 3 line 17).
Regarding Claim 4, Whiting discloses (Figure 1) a system (apparatus 5) for disposing of propellant containers containing a propellant, comprising: a chamber (shred tower 26) containing a detonation suppressant liquid (water bath 52’ and water sump 70), said chamber including an inlet (feed valve 30) for receiving propellant containers and an opening for discharging shredded propellant containers (opening in wall of water sump 70 for second conveyor 80); a shredder (primary and secondary shredders 60 and 62) including shredder components received within said chamber and submerged in the detonation suppressant liquid (column 5 lines 9-11); an inlet conveyor (first conveyor 20) configured to deliver propellant containers into the inlet of said chamber; and a discharge conveyor (second conveyor 80) configured to deliver shredded propellant container material away from said chamber, the shredded propellant container material being of a size to provide release of the propellant from the propellant container material (column 5 lines 22-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting in view of Smith (US 7,032,322).
Regarding Claim 5, Whiting discloses minimum and maximum predetermined levels of the detonation suppressant liquid in the chamber (column 5 lines 41-42; the upper and lower limits of the capacity range for the water sump are the maximum and minimum predetermined levels), but is silent to a low level sensor or a high level sensor for detecting these levels. Whiting further discloses that the system includes a level control and pumping system to maintain water level in the water sump (column 5 lines 39-40), implying that there is some means by which the water level is monitored such that it does not fall below the minimum capacity or rise above the maximum capacity of the sump. High and low level sensors are widely known in the art for monitoring the water level within a tank. Smith teaches (Figure 1) a chamber containing a liquid (water tank 30) a further including a low level sensor (low level sensor 24) for detecting a minimum predetermined level of the liquid in said chamber, and a high level sensor (upper level sensor 36) detecting a maximum predetermined level of the liquid. Since this is a known configuration for monitoring liquid levels in a chamber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system for disposing of propellant containers containing a propellant disclosed by Whiting and include the low level sensor and the high level sensor taught by Smith, for respectively detecting a minimum predetermined level of the detonation suppressant liquid in the chamber and a maximum predetermined level of the detonation suppressant liquid in the chamber.
Regarding Claim 6, Whiting discloses a controller for maintaining the level of detonation suppressant liquid in said chamber between the minimum level and the maximum level (column 5 lines 39-42; “level control…system” is interpreted as the controller).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725